Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 28, 2021. Claims 22-41 are pending. 

 Response to Arguments
Applicant’s arguments filed on July 28, 2021 have been considered but are moot in the view of new ground of rejection. The double patenting rejection is maintained as terminal disclaimer has not been filed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. # 9785510 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. # 9785510 B1. The claim merely omits/add (or omits and add) certain limitations. Even though the claims . 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
All dependent claims are rejected based on their respective dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Regarding claim all independent claims, the phrase "but less than all" renders the claim unclear because, according to claim if the quorum set requires only one node then the write request node has to be less than one, which makes the claim unworkable/indefinite.   See MPEP § 2173.05(d). Appropriate correction is required.
All dependent claims are rejected based on their respective dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rath (Patent No. : US 8719225 B1) in the view of over Bilsborough (Patent No. : US 8244679 B1) and Merriman et al. (Patent No. : US 8572031 B2).

As to claim 22 Rath teaches a method, comprising:
applying write requests at a plurality of storage nodes storing data as part of a quorum set (Column 4 lines 24-26, 45-47: systems described herein may store data in replicated partitions on multiple storage nodes (which may be located in multiple data centers), wherein the master replica may employ a quorum based mechanism for performing replicated write operations that are directed to the replica group), wherein respective ones of the write requests are considered durable responsive to being acknowledged as successfully applied at multiple ones of the storage nodes of the quorum set according to a write quorum requirement (column 62 lines 39-43, column 33 lines 13-19: master replica coordinates writes to the slave replicas in its replica group, and acknowledges the writes when (and if) a quorum of the slave replicas report having persisted them wherein a quorum of replication group (a.k.a. replica group) members to durably persist the log and report back to the master before the commit occurs. At that point, a successful response may be returned the caller (or requestor), since the durability requirement has been fulfilled); and
reclaiming storage space used by the write requests at one or more of the storage nodes of the quorum set (Column 25 lines 44-56: the partition data for which a given replica is not responsible may eventually be removed (e.g., so that the memory allocated to the replica for data it no longer supports may be subsequently used to store new items in the replica), or the memory in which it was stored may be reclaimed by the system); and 
one or more other storage nodes of the storage nodes of the quorum set store data for the write requests as a complete view of the data for read access (column 37 lines 10-20: the data storage system uses a quorum mechanism for performing read operations. As illustrated at 1710, in this example, the method may include a master replica in a replica group receiving a request to perform a read operation, and (in response) shipping the request to all members of the replica group. For example, a client may initiate a read operation using a "GetItem" or "GetItems" API, or using another mechanism to initiate the retrieval of data or state stored in the data storage system. The method may include a slave replica in the replica group receiving the request and returning the requested data).
Rath does not explicitly disclose but Bilsborough teaches sending the write requests to a backup data store external to the quorum set (column 4 lines 4-19, 34-41: backup system 208 generally represents any type or form of computing device that is capable of backing up archived data (e.g., archived instances of data elements stored in archiving database 122 of archiving system 206)):
responsive to determining that the write requests are complete in the backup data store external to the quorum set (column 6 lines 32-36: upon determining that the archived instance of the data element has been backed up in step 306, reclaim storage space on the computing device by removing the data element from the computing device).
wherein after the storage space is reclaimed, the one or more storage nodes of the quorum set at which storage space is reclaimed store an incomplete view of the data not including data for the write requests (column 6 lines 54-58, Column 4 line 61 to column 5 line 19 and figure 2: upon removing the data element from the computing device in step 308, storage-reclamation module 108 may create a reference (i.e. incomplete view) on the computing device that points to the archived instance of the data element stored in the archiving system where request to archive data element writes on the archive database 122).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rath by adding above limitation as taught by Bilsborough to quickly reclaim storage space without the fear of potential data loss (Bilsborough, column 1 lines 59-60).
Rath and Bilsborough do not explicitly disclose the technique of less than all. However, similar art Merriman teaches a plurality of nodes can be organized in groups of nodes in which data is stored and replicated across the nodes of the set, wherein the act of replicating from the primary node the write operations to the plurality of nodes, includes an act of committing the write operation in response to an acknowledgement of execution of the replication of the write operation from a threshold number of the secondary nodes responsible for the written data, wherein the threshold number is less than the plurality of secondary nodes (see column 14 lines 23-25 and claim 20). Note that “the threshold number is less than the plurality of secondary nodes” implies as claimed “less than all”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rath and Bilsborough by adding above limitation as taught by Merriman to improve efficiency and response time (Merriman column 14 lines 40-41).

As to clam 23 Rath together with Bilsborough and Merriman teaches a method according to claim 22.  Rath teaches receiving, at one of the one or more other storage nodes, a read request directed toward the data stored as part of the quorum set (column 37 lines 10-20); accessing the complete view of the data at the one of the one or more other storage nodes in order to service the read request (column 37 lines 10-20); and responding to the read request based, at least in part, on said accessing (column 37 lines 10-20). 

As to clam 24 Rath together with Bilsborough and Merriman teaches a method according to claim 22.  Rath teaches the quorum set is implemented as part of a log structured data store, wherein each of the plurality of write requests is stored as one or more respective log records indicating the write request in the respective replica of the data, wherein said storing each of the plurality of write requests in the respective replica of the data stored at each of the plurality of storage nodes (column 24 line 20-43), comprises: coalescing one or more initially stored log records together in order to generate a new log record indicating the write request to be stored in a coalesced portion of the data (column 24 line 44 to column 25 line 2). 

As to clam 25 Rath together with Bilsborough and Merriman teaches a method according to claim 22. Rath teaches performing a peer-to-peer protocol for synchronizing the plurality of write requests among the plurality of storage nodes (column 62 line 60 to column 63 line 2). 

As to clam 26 Rath together with Bilsborough and Merriman teaches a method according to claim 22. Rath teaches at least one of the one or more other storage nodes is unavailable to service read requests, and wherein the method further comprises: identifying an additional storage node to include in the plurality of storage nodes storing the data as part of the quorum set and obtaining at least some of the archived version of the data from the backup data store as part of a restoration operation to create a new replica of the data to be made available as a complete view of the data at the additional storage node for servicing read requests(column 29 line 28-46). 

 	As to clam 27 Rath together with Bilsborough and Merriman teaches a method according to claim 22. Rath teaches the plurality of storage nodes are sufficient to satisfy a write quorum requirement in order to consider the plurality of write requests durable, and wherein the one or more other storage nodes of the plurality of storage nodes storing the complete view of the data for read access are less than a number of storage nodes sufficient to satisfy the write quorum requirement, wherein the number of storage nodes sufficient to satisfy the write quorum requirement is less than all of the plurality of storage nodes in the quorum set (column 37 lines 8-65). 

As to clam 28 Rath together with Bilsborough and Merriman teaches a method according to claim 22. Rath teaches the plurality of storage nodes are implemented as part of a distributed storage system, wherein the distributed storage system is implemented across a plurality of different data centers, wherein at least one of the plurality of storage nodes is implemented in a data center of the plurality of data centers different than one or more other storage nodes of the plurality of storage nodes (Column 4 lines 24-26, 45-47).

As to claims 29-41, they have similar limitations as of claims 22-28 above. Hence, they are rejected under the same rational as of claims 22-28 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MD I UDDIN/Primary Examiner, Art Unit 2169